SECOND EMERGENCY JOINT ORDER REGARDING THE COVID-19 STATE OF DISASTER



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:SECOND EMERGENCY JOINT ORDER REGARDING THE COVID-19 STATE OF DISASTER

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




SECOND EMERGENCY JOINT ORDER REGARDING THE COVID-19 STATE OF DISASTER2020 OK 24Decided: 03/27/2020IN THE SUPREME COURT OF THE STATE OF OKLAHOMAANDIN THE OKLAHOMA COURT OF CRIMINAL APPEALS
Cite as: 2020 OK 24, __ P.3d __


SECOND EMERGENCY JOINT ORDER REGARDING 
THE COVID-19 STATE OF DISASTER


1. The First Emergency Joint Order entered on March 16, 2020 remains in effect except as it is modified herein. To the extent that the Joint Emergency Orders conflict with local practices, the First and Second Emergency Joint Orders control.
2. On March 24, 2020, Governor J. Kevin Stitt issued the Fourth Amended Executive Order 2020-07 and ordered that additional steps be taken to protect all Oklahomans from the growing threat of COVID-19. The Second Emergency Joint Order joins the Governor in addressing the ever changing situation in the district courts in all 77 counties as well as the appellate courts in Oklahoma and Tulsa Counties. We admonish all Oklahoma judges, court clerks, court employees and staff and the public to follow the guidelines to protect public health set forth in the Governor's Executive Orders and those issued by the Oklahoma Department of Health and the CDC.
3. All district courts in Oklahoma shall immediately cancel all jury terms through May 15, 2020. No additional jurors shall be summoned without approval of the Chief Justice. All civil, criminal and juvenile jury trials shall be continued to the next available jury dockets. If necessary, additional jury terms may be ordered in July and/or August or later in the year.
4. Subject only to constitutional limitations, all deadlines and procedures whether prescribed by statute, rule or order in any civil, juvenile or criminal case, shall be suspended through May 15, 2020. This suspension also applies to appellate rules and procedures for the Supreme Court, the Court of Criminal Appeals, and the Court of Civil Appeals.
5. In any civil case, the statute of limitations shall be extended through May 15, 2020.
6. All courthouses shall be closed to the public with exceptions for emergencies as permitted by local order. To the extent that emergency dockets are being held, no more than 10 persons including the judge and court personnel shall be in a courtroom at one time. Judges and other courthouse personnel shall use all available means to ensure the health of all participants in any court proceeding. If judges continue to hold hearings, all of the mandated COVID-19 precautions issued by the CDC and all State and local governments shall be followed. Judges shall continue to use remote participation to the extent possible by use of telephone conferencing, video conferencing pursuant to Rule 34 of the Rules for District Courts, or other means.
7. Court clerks and judges should be using email, fax and drop boxes for acceptance of written materials, except for emergencies. All appellate filings shall be made by mail.
8. This order is subject to extension or modification as necessitated by this emergency.
IT IS SO ORDERED. 
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 27th DAY OF MARCH, 2020.

/S/NOMA D. GURICH, CHIEF JUSTICE

WITNESS OUR HANDS AND THE SEAL OF THIS COURT THIS 27th DAY OF MARCH, 2020.

/S/DAVID B. LEWIS, PRESIDING JUDGE



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA